DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
Claim Objections
Claims 26-37 and 40-43 are objected to because of the following informalities.  The claims inconsistently refer to both iPSC and IPSC. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 The rejection of claims 26-37 and 40-42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
1. Claim(s) 26-34 and 40-43 remain rejected and claims 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okita (2013, Stem Cells, 31:458-466).
Claim 26 is drawn to a blood cell derived iPSC (BC-ipSC) line, wherein BC-ipSCs derived from T-cells comprise T-cell receptor gene rearrangement and BC-iPSCs derived from non-T-cells do not comprise T-cell receptor gene rearrangement.
Okita taught isolating adult human peripheral blood and reprogramming the blood cells using episomal vectors (page 459).  Both CD34-fractionated and peripheral blood PBMNCs were used in separate experiments (see page 460, last paragraph). Okita purified peripheral mononuclear cells from the whole blood using density centrifugation (page 459, Col. 2). Cells were cultured under both T-cell and non-T-cell conditions and separate experiments were performed. Thus, T-cells were used (claims 27-29). The cells were nucleofected (claim 41) with EBNA1/OriP vectors including PCXWB-EBNA1 as an additional source of EBNA1 (claim 39). The vectors encoded Oct-4, Sox2, Klf-4, Lin28, Myc and shRNA for p53, as required by claim 39. Plasmids recited in claim 42 are listed in Supplementary Table 1. Cells were plated and cultured following nucleofection and colonies were counted 16-25 days after plating which is at least 4 days as required by claims 38 and 39. CD34+ cells were also isolated and used in the same protocol which meets the limitations of non-T and non-B cell mononuclear cells (claim 40), see page 460, 1st paragraph. With regard to claims 35-36, Okita discusses disease-specific iPSCs, including Parkinson’s and spinal muscular atrophy (see Introduction). 
It is noted that Okita taught SV40LT decreased reprogramming efficiency. This is required by claim 39 and is considered to be met by Okita for two reasons.  First, Okita taught inclusion of SV40LT and while it led to a lower efficiency of yield, it was used and the resultant cells were obtained. Furthermore, claim 39 is a product by process claim in which the process of creating the cell carries little patentable weight. It is only the product, which is anticipated by the prior art and not the process by which the product was made. This is because the final product (a BC-iPSC) is not distinguished by any particular features or characteristics resulting from the process by which it is made. In the case of derivation from a T-cell, the iPSC would contain a rearranged T-cell receptor locus. As such, the limitations of the claimed iPSC are met by any iPSC in the prior art, any BC-iPSC in the art, or in the case of a T-cell derived iPSC, any T-cell derived iPSC in the art. Patentability of a product-by-process claim is determined by the novelty and nonobviousness of the claimed product itself without consideration of the process for making it which is recited in the claims. In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
With regard to claims 27-29, Okita taught rearrangement of TCR-b (TRB) in iPSCs derived from T-cells. 
With regard to claims 30-34, these claims recite characteristics of the cells that were not discussed by Okita but are claimed as characteristics of the cells that are obtained by the process recited in the product by process claims 38 and 39. Thus, the specification, in carrying out the methods of claims 38 and 39, obtained the cells claims in claims 30-34, and since the same method was carried out in the art, it would hold that the cells with the same characteristics would be obtained. With regard to claim 43, the amount of vector used in the product does not alter the product obtained. 
. 

2. Claim(s) 26-32,35-37,40-41 and 43 remain rejected and claim 42 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chou (2011, Cell Res, 21:518-529). It is noted that claims 36 and 37 were previously omitted from this paragraph but were included in the body of the rejection
Claim 26 is drawn to a blood cell derived iPSC (BC-ipSC) line, wherein BC-ipSCs derived from T-cells comprise T-cell receptor gene rearrangement and BC-iPSCs derived from non-T-cells do not comprise T-cell receptor gene rearrangement.
Chou taught isolating adult human peripheral blood and reprogramming the blood cells using episomal vectors (page 523, column 1).  Chou used both fractionated CD34-expressing cells (page 523, column 1) as well as un-fractionated blood MNCs (page 523, column 2), claim 40. The cells were nucleofected (claim 41) with EBNA1/OriP vectors encoding Oct4, Sox2, Klf4, c-myc and Lin28, meeting the limitations of claim 38. Chou taught an increase in efficiency if a second OriP/EBNA1 vector encoding T-antigen or shRNA-p53 was used (page 523, column 1). Colonies appeared around day 9. Chou taught carrying out the reprogramming method on a sickle cell disease patient (see page 525), meeting the limitation of claim 35.
Chou taught the T-cells are the most abundant cell in PB MNCs and the vast majority of the derived iPSCs contain somatic V(D)J rearrangements at the TCR loci, meeting the limitations of claims 27-29. Chou taught normal karyotype following 5-12 passages, meeting claims 30-32.
With regard to claims 33-34, these claims recite characteristics of the cells that were not discussed by Chou but are claimed as characteristics of the cells that are obtained by the process recited in the product by process claims 38 and 39. Thus, the specification, in carrying out the methods of claims 38 and 39, obtained the cells claims in claims 34-34, and since the same method was carried out in the art, it would hold that the cells with the same characteristics would be obtained. 
With regard to claims 36 and 37, wherein the disease mutation in the cell is associated with neurodegenerative or inflammatory bowel disease, Chou discusses general use on the method of obtaining iPSCs to for cell therapy development and disease modeling. Thus, Chou is unlimited with regard to what disease mutations could be useful as part of the iPSC and is not just limited to sickle cell, but relates to any disease.
With regard to claim 39, which requires a combination of SV40LT and shRNA-p53, Chou taught use of each but not both together. Chou taught each of SV40LT and shRNA-p53 enhanced 
With regard to claim 42, this limitation is a process limitation that does not alter the resulting iPSC. The EBNA/oriP based vectors are lost from the final product. With regard to claim 43, the amount of vector used in the product does not alter the product obtained.
Applicant argues that the method of generating the BC-iPSCs Chou is not the same or similar to that of the instant invention. Applicant argues that the process limitation in claim 26 results in a BC-iPSC that differs from that of Chou. Applicant references paragraphs 144 and 148 of the specification (published as USPGPUB 2019) in support that the claimed process, requiring no expansion be carried out, results in the claimed effects on karyotype. In response, the support for this argument is not persuasive. Paragraphs 144 and 148 of the specification do not compare expanded and non-expanded BC-iPCs. It compares unexpanded BC-iPSCs to iPSCs that are derived from entirely different cell types, such as fibroblasts. Paragraph 148 stats that blood cells are “less aged” than other cell types and hypothesizes that “more aged” cells are more susceptible to damage and that the damage occurs in expansion. Since blood cells are “less aged” then it would be necessary to compare expanded to non-expanded iPSCs derived from blood cells to demonstrate that expanded BCs do not give rise to the same karyotypic phenotypes as non-expanded BCs. 

3. Claim(s) 26, 30-37, and 41-43 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barrett (2014; IDS).
Claim 26 is drawn to a blood cell derived iPSC (BC-ipSC) line, wherein BC-ipSCs derived from T-cells comprise T-cell receptor gene rearrangement and BC-iPSCs derived from non-T-cells do not comprise T-cell receptor gene rearrangement. The second alternative, BC-iPSCs 
Barrett taught generating LCL-iPSCs from lymphoblastoid cell lines (transformed B cells) from patients with spinal muscular atrophy (claims 35 and 36) and inflammatory bowel disease (claims 35 and 37; page 1431, col. 1).  The cells were nucleofected with EBNA1/OriP vectors encoding Oct4, Sox2, Klf4, c-myc, SV40LT and Lin28. Barrett taught that the LCL-iPSCs maintained a normal G-band karyotype (Fig 1). 
Claims 26 and 30-34 recite phenotypic limitations that are deemed inherent to the iPSCs. Barrett taught a normal karyotype and G-band pattern for the cells. There is nothing in the process part of the claim or in the process of Barrett that would indicate an altered karyotype would result other than that which naturally occurs. With regard to claim 42, this limitation is a process limitation that does not alter the resulting iPSC; however, these are the vectors used by Barrett (see supplementary Material) and the vectors were used in stoichiometric amounts to prevent cell death. The EBNA/oriP based vectors are lost from the final product. With regard to claim 43, the amount of vector used in the product does not alter the product obtained.


4. Claim(s) 26-36 and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 8,048,675 (hereafter referred to as ‘675).
Claim 26 is drawn to a blood cell derived iPSC (BC-ipSC) line, wherein BC-ipSCs derived from T-cells comprise T-cell receptor gene rearrangement and BC-iPSCs derived from non-T-cells do not comprise T-cell receptor gene rearrangement. The second alternative, BC-iPSCs derived from non-T-cells that do not comprise T-cell receptor gene rearrangement will have the same genome as iPS cells derived from non-blood cells. 
26 is a product by process claim in which the process of creating the cell carries little patentable weight. It is only the product, which is anticipated by the prior art and not the process by which the product was made. This is because the final product (an iPSC) is not distinguished by any particular features or characteristics resulting from the process by which it is made. As such, the limitations of the claimed iPSC are met by any iPSC in the prior art. Patentability of a product-by-process claim is determined by the novelty and nonobviousness of the claimed product itself without consideration of the process for making it which is recited in the claims. In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
Applicant has argued over the above rejections that the process of claim 26 results in the recited karyotypic features and those features would not be obtained by other processes. Applicant argues and recites in claim 30, that the BC-iPSC of the invention has lower incidences of genomic aberration compared to iPSC lines generated from fibroblasts. However, there is nothing of record to indicate that this difference is due to the process of making the cells and not the cell source. Thus, it is maintained that the BC-iPSC of the claims is identical to any BC-iPSC in the art (excluding those with chromosomal insertion of transgenes) and thus, claims 31-34 are similarly rejected. 
With regard to claims 27-29, ‘675 discusses VDJ rearrangements at col. 2,23 and 26. 
With regard to claims 35-36, ‘675 teaches that the blood cells can be collected from subjects with a variety of disease statuses including neurodegenerative disease
With regard to claim 40, ‘675 does not teach that the peripheral blood used as a source of mononuclear cells was fractionated in any way and thus, would comprise non-T/non-B cells. With regard to claim 41, nucleofection is taught at col. 2; however, this process limitation is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (2013, Stem Cells, 31:458-466 in view of Lopez de Maturana, hereafter referred to as Lopez (Journal of Neuroinflammation (2016) 13:295, pages 1-15).
Okita meets the limitations of claims 26 and 35 as set forth above. Okita taught disease specific iPSCs but does not specifically mention the disease mutation is associated with inflammatory bowel disease. 
Lopez taught generating iPSCs from a Parkinson’s Disease (PD) patient (claim 35) having a mutation in the LRRK2 gene, which is also associated with inflammatory bowel disease (claim 37).
It would have been obvious at the time of filling to use a cell source from a PD patient as the disease wherein the disease is associated with a mutation in LRRK2 as taught by Lopez, in the method of Okita (which makes an iPSC from a PD patient) to arrive at the claimed iPSC with a disease mutation associated with an inflammatory bowel disease.  One would have been motivated to use the LRRK2 mutation as a specific PD mutation because Lopez taught that the LRRK2 mutation is generally involved in inflammatory response. One could thus derive a variety 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632